Filed 1/12/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 3







Jeff Mosbrucker, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110219







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for petitioner and appellant; submitted on brief.



Allen M. Koppy, State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for respondent and appellee; submitted on brief.

Mosbrucker v. State

No. 20110219



Per Curiam.

[¶1]	Jeff Mosbrucker appeals from a district court order denying his application for post-conviction relief.  In October 2006, Mosbrucker was charged with gross sexual imposition.  A jury trial held in March 2007 ended in a mistrial.  A second trial was held in July 2007, and the jury found Mosbrucker guilty.  Mosbrucker moved for a new trial, arguing the verdict was not supported by the greater weight of the evidence; the court denied his motion.  Mosbrucker did not appeal the denial of his motion for a new trial but appealed only his conviction, which was affirmed.  
State v. Mosbrucker
, 2008 ND 219, 758 N.W.2d 663.  Mosbrucker then filed an application for post-conviction relief, citing ineffective assistance of trial counsel.  After holding an evidentiary hearing, the district court denied Mosbrucker’s application for post-

conviction relief.

[¶2]	On appeal, Mosbrucker argues the court’s denial of his application for post-

conviction relief should be reversed because his trial counsel did not:  present him with a settlement offer until shortly before trial; obtain an independent mental evaluation of the alleged victim; seek to suppress a statement Mosbrucker made to law enforcement; or appeal from the court’s denial of Mosbrucker’s motion for a new trial.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom